Exhibit 23.1 INDEPENDENT AUDITORS' CONSENT We consent to the incorporation on Form 8-K of China Baicaotang Medicine Limited dated December 31, 2009 of our reports dated August 6, 2009 relating to the consolidated financial statements of Ingenious Paragon Global Limited for each of the three years in the period ended December 31, 2008 (which express an unqualified opinion). PKF Certified Public Accountants Hong Kong, China December 31,2 009 Tel ¦ Fax 852 2 E-mail info@plif-hk.com¦ www.pkf-hk.com PKF I 26/F, Citicorp Centre 118 Whitfield Road¦ Causeway Bay¦ Hong Kong PKF-Hong Kong is a member of PKF International Limited, an association of legally independent member firms.
